DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/599,831 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 11, Nishikido discloses “when carrying out voice communication by holding the mobile phone in the right hand, the phases of phase shifter 41 and phase shifter 42 are determined so that the feeding phase of flat conductor 3 is delayed by 90 degrees with respect to flat conductor 1 and the feeding phase of flat conductor 4 is delayed by 180 degrees with respect to flat conductor 1 (par. 0063).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed determine at least one of a signal magnitude or a phase corresponding to the reflection coefficient, and determine whether the electronic device is being gripped based on the at least one of the signal magnitude or the phase.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649